                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

CHARLES EDWARD BLOUNT                                        CIVIL ACTION

VERSUS                                                       NO. 19-9362

BP EXPLORATION                                               SECTION “J” (2)
& PRODUCTION, INC. ET AL.

Related to: 12-968 BELO
            In MDL 2179 (10-md-2179)

                                      ORDER

      The Court, having considered the complaint, the record, the applicable law, the

Report and Recommendation of the United States Magistrate Judge (Rec. Doc. 8), and

the failure of plaintiff to file an objection to the Report and Recommendation, hereby

approves the Report and Recommendation with one minor modification: on page 4, last

line, the name “Linda Marie Wheeler” is substituted in place of “Sandra Meggs.”

Accordingly,

      IT IS ORDERED that defendants’ motion to dismiss (Rec. Doc. 6) is

GRANTED and plaintiff=s complaint is hereby DISMISSED WITHOUT

PREJUDICE.

      New Orleans, Louisiana, this 17th day of June, 2019.



                                         ____________________________________
                                                   CARL J. BARBIER
                                             UNITED STATES DISTRICT JUDGE
